                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF VIRGINIA
                          CHARLOTTESVILLE DIVISION

  ELIZABETH SINES, et al.,
                                                     CASE NO. 3:17-cv-00072
                                   Plaintiffs,

                        v.                           ORDER

  JASON KESSLER, et al.,
                                                     JUDGE NORMAN K. MOON
                                   Defendants.



       This matter is before the Court on its own motion, and further to Judge Hoppe’s Order of

July 23, 2020, compelling Defendant Robert “Azzmador” Ray to attend a deposition on July 29,

2020. Dkt. 814. Ray did not attend the deposition as ordered.

       By separate Order issued this day that was directed to Ray, the Court has ordered Ray to

appear before the Court by video-conference on Monday, September 14, 2020 at 2:00 P.M. ET

(the “Show Cause Hearing”), to show cause why he should not be adjudged in contempt for failure

to comply with Judge Hoppe’s Order of July 23, 2020.

       Plaintiffs are DIRECTED to, by September 1, 2020, file under seal and serve a notice of

deposition on Ray, for his video-conference deposition upon oral examination that is to take place

on September 14, 2020 at 9:30 A.M. ET.

       Plaintiffs are advised that they may, but need not, file written submissions or exhibits they

may wish the Court to consider at the Show Cause Hearing. Any such submissions shall be filed

no later than September 9, 2020 at 5:00 P.M. ET.

       The Court will consider any testimony or other evidence from Plaintiffs or Ray they may

wish to submit at the Show Cause Hearing to establish the existence of facts relevant to whether

                                                 1
Ray should be adjudged in contempt of court, and regarding any appropriate sanction(s) to compel

compliance with court orders.

       It is so ORDERED.

       The Clerk of the Court is directed to send a certified copy of this Order to the parties.

       Entered this 27th     day of August, 2020.




                                                 2
